DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,561,488. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lostetter (US Pub. No. 2007/0043420).
Regarding claim 1, Lostetter discloses a method of deploying an embolic material capture element in a blood 2vessel (stent-graft 15 is implanted in a blood vessel, wherein the graft material is capable of capturing embolic material, thus 15 is considered an embolic capture element as claimed), the method comprising 3constraining a proximal 
Regarding claim 4, Lostetter discloses the embolic material capture element (15) conforms to an outer surface of the dilator assembly from the proximal end portion of 
Regarding claim 5, Lostetter discloses the embolic material capture element 2comprises a shape-memory material (for example, see paragraph 28).
Regarding claim 6, Lostetter discloses retaining the embolic material capture 2element (15) in the insertion configuration at least partially via axial tension imparted into the 3embolic material capture element via the dilator assembly (for example, see Figure 6A wherein 27 imparts an inward force in an axial direction to retain the embolic capture element in the insertion configuration).
Regarding claim 12, Lostetter discloses the embolic material capture element (15) 2comprises an outer support element (the stent portions of 15 or Nitinol support structure; for example, see paragraph 39) and an inner filter element (graft portion of 15 or polyester or Dacron material; for example, see paragraph 39) attached to the outer support 3element (for example, see Figures 6A, 6B, and 9), the outer support element including one or more members (the wire portions) that radially expand into 4contact with a wall of a vessel along which embolic material is blocked from traversing (the purpose of a stent-graft is to provide patency to a blood vessel, thus making contact therewith upon deployment), the 5inner filter element being configured to prevent emboli of greater than a particular size from 6passing through the inner filter element (for example, emboli having a size greater than the porosity of the polyester or Dacron graft material).
Regarding claim 13, Lostetter discloses the embolic material capture element (15) comprises an outer scaffold portion (the stent portions of 15 or Nitinol support 
  Regarding claim 21, Lostetter discloses 2a middle portion (the portion of the graft material not surrounded by the Nitinol support structure) of the embolic material capture element has a middle portion 3external diameter in the fully deployed configuration (for 
Allowable Subject Matter
Claims 2, 3, 7-11, 14-20, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND a proper terminal disclaimer is filed to overcome the nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 17, 2022